Citation Nr: 0844111	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-12 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an eye disorder, to 
include as secondary to service-connected diabetes mellitus 
Type II.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a September 2006 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Louis, Missouri in which the 
RO determined that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a heart condition and also denied 
the veteran's claim of entitlement to service connection for 
an eye disorder.  The veteran, who had active service from 
December 1966 to December 1968, appealed that decision to the 
BVA.  Subsequent to the association of additional evidence 
with the claims file, the RO reopened and granted the 
veteran's claim of entitlement to service connection for a 
heart condition. See May 2007 rating decision.  Thereafter, 
the RO certified to the Board for review the veteran's eye 
disorder claim. May 2007 letter from the RO to the veteran; 
VA Form 8.    

Prior to proceeding with a merits analysis of the veteran's 
eye disorder claim, the Board observes for the record that VA 
medical records dated in May 2007 were associated with the 
claims file subsequent to the issuance of the April 2007 
Statement of the Case in this case.  It is apparent from a 
review of the May 2007 rating decision referenced above that 
the May 2007 VA medical records were the basis upon which the 
RO determined that service connection for the veteran's 
coronary artery disease should be granted.  A review of the 
May 2007 medical records reveals that they are cumulative of 
evidence already contained in the claims file in regards to 
the veteran's eye disorder claim.  As such, no prejudice 
occurs to the veteran by the Board proceeding with a review 
of the current claim on appeal.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The preponderance of the evidence is against the finding 
that the veteran has a current diagnosis of diabetic 
retinopathy.

3.  The preponderance of the evidence is against the finding 
that the veteran has a diagnosed eye disorder related to 
service or a service-connected disorder, to include his 
service-connected diabetes mellitus.


CONCLUSION OF LAW

An eye disorder was not incurred in, or aggravated by, active 
military service and has not been shown to be proximately due 
to, the result of, or aggravated by a service-connected 
disease or injury. 38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the veteran's claim of entitlement to service 
connection for an eye disorder secondary to his service-
connected diabetes mellitus, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In 
this regard, the Board finds that a letter dated in June 2006 
that was sent to the veteran prior to the initial 
adjudication of his claim fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware from this letter that it was ultimately his 
responsibility to give VA any evidence pertaining to his eye 
disorder claim.  In addition, the June 2006 letter informed 
the veteran that additional information or evidence was 
needed to support his secondary service connection claim; and 
asked the veteran to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
veteran's service medical records and VA treatment records 
have been obtained, to the extent possible. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
In making this finding, the Board acknowledges for the record 
that the veteran was not afforded a VA examination in 
connection with his eye disorder claim.  However, in light of 
the lack of objective medical evidence indicating that the 
veteran has been diagnosed with a current eye disorder, the 
Board finds that such an examination is not necessary. 38 
C.F.R. § 3.159(c)(4).     

Lastly, as will be explained in more detail below, the Board 
concludes after reviewing all evidence of record that the 
preponderance of the evidence is against the veteran's claim.  
As such, any questions as to the appropriate disability 
rating or effective date to be assigned to this claim are 
rendered moot; and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless and proceeds with a merits adjudication 
of the veteran's service connection claim. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

B.  Law and Analysis

The veteran is presently service-connected for diabetes 
mellitus. April 2003 rating decision.  In this appeal, he 
seeks service connection for an eye disorder he contends 
developed secondary to his service-connected diabetes 
mellitus. See April 2006 statement in support of claim.  For 
the record, the veteran does not contend, nor do his service 
medical records show, that he developed an eye disorder that 
is or could be directly related to service.  


While viewing the evidence in the light most favorable to the 
veteran in this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  As such, the 
appeal must be denied.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish service connection on a 
direct basis, a claimant must generally submit: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In addition to the foregoing, a disability can be service 
connected if it is found to be proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established by any increase in severity (i.e., aggravation) 
of a nonservice-connected disease or injury that is found to 
be proximately due to or the result of a service-connected 
disease. See 
38 C.F.R. § 3.310(b), effective October 10, 2006; 71 Fed. 
Reg. 52,744-52,747 (September 7, 2006).  The amendment for 
secondary service connection was added to implement a prior 
decision of the United States Court of Appeals for Veterans 
Claims in the case of Allen v. Brown, 7 Vet. App. 439 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Id.  

Thus, the initial element that must be met for service 
connection on either a direct or secondary basis is the 
showing that a current disability exists.  Although the 
veteran alleges that he has an eye disorder that has 
developed as a result of his service-connected diabetes 
mellitus, the Board finds that the medical evidence of record 
fails to reveal that the veteran has been diagnosed with any 
specific eye disorder. See VA medical records dated from 
August 1999 to May 2007.  In this regard, the current 
evidence reveals that when the veteran underwent a diabetes 
mellitus examination in February 2003, his medical examiner 
found no evidence of renal dysfunction or any "other 
residuals of diabetes." See February 2003 VA examination 
reports.  Thereafter, when the veteran underwent an eye 
consultation examination in July 2003 to be fitted for new 
glasses, a routine diabetic examination undertaken at that 
time noted no retinopathy of his eyes. July 2003 VA medical 
records.  Subsequently, the veteran's eyes were examined 
again in February 2005. February 2005 VA medical records.  
Although the veteran was found to have an increased light 
reflex and was questionably arteriosclerotic at that time, 
his routine diabetic examination again noted no retinopathy. 
Id.    

Thereafter, according to a June 2006 VA "Physician's 
Statement" contained in the claims file concerning the 
veteran's diagnosis of diabetes mellitus, the veteran was 
noted to be experiencing certain medical difficulties found 
to be related to his diabetes mellitus; however, these 
difficulties did not include visual problems.  In this 
regard, the Board observes that the June 2006 "Physician's 
Statement" is a singe page document separated into four 
different sections titled (1) "Diagnosis," (2) 
"Evaluation," (3) "Complications" and (4) "Remarks." 
June 2006 VA medical records.  Several boxes located within 
the section titled "Complications" list medical 
difficulties that could be associated with a diagnosis of 
diabetes mellitus.  The complications listed on the June 2006 
"Physician's Statement" consist of: (1) visual, (2) 
cardiovascular, (3) neurological, (4) renal and (5) 
"other."  The directions on the "Physician Statement" 
instruct the medical provider completing the form to check 
all boxes in the "Complications" section that apply to a 
particular veteran's case.  If no complications are found, a 
separate box contained in the section could be marked 
indicating as much. Id.  A review of the veteran's June 2006 
Physician's Statement reveals that the veteran was found to 
be experiencing cardiovascular complications and 
hyperlipidemia directly related to his diabetes mellitus.  
Pertinent to this appeal is the fact that the veteran's 
medical provider did not mark the box titled "visual," thus 
indicating that the veteran was not experiencing visual 
complications found to be directly due to his diabetes 
mellitus in June 2006. Id.  

Lastly, the Board observes that the veteran eyes were 
examined again in February 2007.  At that time, the veteran 
was found to have mild arteriosclerotic vessel changes and 
mild hypertensive changes; however, he was not given a 
diagnosis of either arteriosclerotic retinopathy or 
hypertensive retinopathy. February 2007 VA medical records.  
In addition, the veteran underwent a routine diabetic 
examination at that time with no retinopathy noted. Id.   

Thus, a review of the above-referenced evidence fails to 
reveal that the veteran has been diagnosed with a specific 
eye disorder, much less a disorder that has been associated 
by any medical provider with his service-connected diabetes 
mellitus.  In this instance, the veteran's statements and 
assertions pertaining to his symptomatology are not 
sufficient to prove the existence of an eye disability since 
the determinative issue involves a question of a medical 
diagnosis; and therefore competent medical evidence is 
required to substantiate the claim. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  The United States Court of Appeals for Veterans 
Claims has held that there can be no valid claim without 
proof of a present disability. Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In fact, the existence of a current disability is 
the cornerstone of a claim for VA disability benefits. See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Since 
the preponderance of the evidence is against the finding that 
the veteran has an eye disorder or current eye disease that 
can be associated with either his period of active service or 
his service-connected diabetes mellitus, the first element 
needed to establish service connection has not been met in 
this case.  Absence such evidence, there is no basis for the 
granting of service connection for an eye disorder under any 
theory.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as a preponderance of 
the evidence against the veteran's claim, the doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).




ORDER

Service connection for an eye disorder is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


